UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7122



THOMAS EARL SMITH,

                                             Petitioner - Appellant,

          versus


WARDEN, Nottoway Correctional Center,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-166-AM)


Submitted:   December 20, 2000            Decided:   January 26, 2001


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Earl Smith, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Earl Smith seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

leave to proceed in forma pauperis, deny a certificate of appeal-

ability, and dismiss the appeal on the reasoning of the district

court.     Smith v. Warden, Nottoway Corr. Ctr., No. CA-00-166-AM

(E.D. Va. July 20, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2